 Case 2:20-cr-20022-PKH Document 28               Filed 04/21/21 Page 1 of 1 PageID #: 92




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                CASE NO. 2:20-CR-20022-001

WADE SMITH                                                                    DEFENDANT


                                               ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 19) entered in this case and accepts Defendant’s

plea of guilty to Count 1 of the indictment.

       IT IS SO ORDERED this April 21, 2021.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
